Citation Nr: 0103727	
Decision Date: 02/07/01    Archive Date: 02/15/01

DOCKET NO.  98-03 104A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for kidney stones.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for depression.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to an increased (compensable) evaluation for 
laceration scar of the fifth digit of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from October 1964 to 
October 1968.

The issue of entitlement to service connection for kidney 
stones and depression was previously denied by the Department 
of Veterans Affairs (VA) in a rating decision of February 
1996.  The veteran did not appeal that determination within 
one year of the notice thereof, and that decision became 
final.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of April 
1997, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's attempt to reopen his claims of 
entitlement to service connection for kidney stones and 
depression; this rating action also denied the veteran's 
claims of entitlement to service connection for a back 
disorder, and to a compensable evaluation for a laceration 
scar of the fifth digit of the left hand.  The notice of 
disagreement with this determination was received in May 
1997.  The statement of the case was issued in February 1998.  
The substantive appeal was received in March 1998.  Following 
the receipt of additional medical records, a supplemental 
statement of the case was issued in August 2000.  The appeal 
was received at the Board in October 2000.  

The veteran has been represented throughout his appeal by The 
American Legion, which submitted written argument to the 
Board in October 2000.  

For reasons that will be set forth below, the issue of 
entitlement to a compensable evaluation for laceration scar 
of the fifth digit of the left hand will be addressed in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The veteran was denied service connection for kidney 
stones by the RO in February 1996; that decision was not 
appealed within one year of the notice thereof.  

2.  The evidence submitted since the February 1996 rating 
action which denied service connection for kidney stones is 
cumulative and redundant, does not bear directly on the 
matters at issue, and is not so significant, by itself or in 
conjunction with evidence already of record, that it must be 
considered in order to fairly determine the merits of the 
claim.  

3.  An RO decision in February 1996 denied entitlement to 
service connection for depression; that decision was not 
appealed by the veteran.  

4.  Evidence obtained since the February 1996 rating action 
includes statements by the veteran, VA outpatient treatment 
records, VA discharge summaries, and private treatment 
records; this evidence does not bear directly and 
substantially upon the specific matter under consideration, 
and by itself or in connection with evidence previously 
assembled it is not so significant that it must be considered 
in order to fairly decide the merits of the claim regarding 
the denial of service connection for depression.  

5.  During service, the veteran was treated for complaints of 
back pain.  

6.  Any back disorder present in service completely resolved 
prior to separation from active duty, and is without any 
etiologic link demonstrated to the current back disorder, 
first manifested many years following separation from active 
duty and following intercurrent back injuries in 1981 and 
1984.  






CONCLUSIONS OF LAW

1.  The February 1996 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for kidney stones.  
38 U.S.C.A. §§ 5108, 7105 (West 1991), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  

2.  The February 1996 rating action is final; evidence 
submitted since that decision does not constitute new and 
material evidence to reopen the veteran's claim of 
entitlement to service connection for depression.  
38 U.S.C.A. §§ 5108, 7105 (West 1991), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000) (to be codified as 
amended at 38 U.S.C.A. § 5103A(f)); 38 C.F.R. §§ 3.104(a), 
3.156(a) (2000).  

3.  A back disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991), 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to 
be codified as amended at 38 U.S.C.A. § 5107); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The record reflects that the veteran entered active duty in 
October 1964.  An enlistment examination, conducted in July 
1964, was negative for any complaints or findings of kidney 
stones, depression, a back disorder, or a scar on the fifth 
digit of the left hand.

The service medical records show that the veteran sustained a 
laceration on his left hand, fifth digit, in May 1966, which 
was closed with two sutures.  During a clinic visit in 
December 1966, the veteran noted that he had sustained a back 
injury in August 1966 when he fell down some steps; he stated 
that his back had then started bothering him approximately 
one month before the clinic visit, accompanied by numbness in 
both arms and legs.  In February 1968, the veteran was 
admitted to a hospital with complaints of onset of sharp pins 
and needles-type pain in the right flank one week prior to 
admission, which had increased in severity and moved 
anteriorly to his right lower quadrant within the last 24 
hours.  A physical examination, including an intravenous 
pyelogram (IVP), upper gastrointestinal series (UGI), and 
gallbladder series, were all within normal limits.  The 
pertinent diagnosis was abdominal pain, unknown etiology.

The service separation examination, conducted in October 
1968, was negative for any kidney problems, back disorder, or 
nervous disorder.  Clinical evaluation revealed a 1/2" scar on 
the left little finger.  

The veteran's applications for service connection for kidney 
stones and depression were received in May 1995.  Submitted 
in support of his claims were private treatment reports dated 
from May 1994 to May 1995, which show that the veteran 
received clinical evaluation and treatment for several 
disabilities.  In a medical statement from Jeffrey R. Kappa, 
M.D., F.A.C.S., dated in March 1995, it was indicated that 
the veteran had experienced episodes with known gallstones 
for some years.  It was noted that he had suffered a recent 
episode of nausea and mid epigastric pain associated with 
diarrhea.  He also reported intermittent problems with 
indigestion.  Dr. Kappa suggested that, if the veteran had 
further symptoms of indigestion, he should proceed with a 
cholecystectomy.  A progress note dated in March 1995 shows 
that the veteran complained of back pain; he also thought 
that he had a urinary tract infection.  The veteran also 
reported having frequency and dysuria.  The assessment was 
acute prostatitis, probably lumbar strain.  

VA medical records dated from June 1995 to September 1995 
reflect that the veteran was seen for evaluation of a nervous 
disorder.  During an intake interview in June 1995, the 
veteran reported difficulty sleeping; it was noted that he 
had been receiving disability benefits for a mental status 
since September 1994.  It was noted that, because of a state 
of depression, the veteran was not involved in any 
activities, and verbalized no interests.  The pertinent 
diagnoses were depressive disorder NOS (not otherwise 
specified); and personality disorder NOS, with narcissistic 
personality and borderline features.  The records indicate 
that the veteran was seen for an individual therapy session 
in July 1995, at which time it was noted that he had a 2-year 
history of depression.  The veteran reported ongoing 
sleepiness and eating disturbances; he stated that his sleep 
pattern was interrupted and his appetite had decreased.  The 
pertinent diagnoses were dysthymia, and personality disorder 
not otherwise specified (NOS).  

Subsequently, in August 1995, the veteran was admitted to a 
VA hospital secondary to complaints of depression.  On 
admission, he stated that his current stressors were poor 
physical health, his wife's poor physical health, financial 
stressors, and unemployment.  The veteran also reported that 
he felt guilty about killing his 51/2-month-old daughter after 
returning from service in 1968.  The veteran stated that he 
had symptoms of nightmares about his supervisor abusing him 
during basic training in 1965, and flashbacks about those 
training incidents for the past year.  Following an 
evaluation, the veteran was treated with medication for his 
depression and other physical conditions.  The discharge 
diagnoses were major depression, moderate, non-psychotic; 
hypertension, status post nephrolithiasis, cholelithiasis, 
status umbilical hernia; chronic back pain; and obesity.  
Received in October 1995 were private treatment reports dated 
from August 1987 to November 1987, reflecting treatment for 
kidney stones.  

The veteran was afforded a VA compensation examination in 
December 1995, at which time it was indicated that he had 
been diagnosed with right nephrolithiasis in March 1968.  It 
was also reported that he had been hospitalized for 
depression in 1972.  It was further reported that the veteran 
had suffered a "whiplash" injury with severe low back 
strain in 1987, and was diagnosed with lumbar herniated 
nucleus pulposus between L4 and L5.  The veteran indicated 
that he had flashbacks of the experiences that he had in boot 
camp in the Marines.  He also reported arthralgias of the 
back, knees, left shoulder, and both feet, and eruptions of 
nausea.  The abdomen was soft and nontender with normal bowel 
sounds; no organomegaly was noted.  He complained of nocturia 
times three.  He had mild bilateral lumbosacral pain.  There 
was tenderness over the left lumbosacral joint and sacroiliac 
joints.  He had a left anterior sacral tilt and left short 
leg.  Hand and wrists had normal range of motion.  X-rays of 
the lumbar spine revealed scoliosis, spondylosis, and a 
partial transitional vertebra in the lumbar sacral region.  
The pertinent diagnoses were major depression; 
cholelithiasis; bilateral nephrolithiasis, with a history of 
right nephrolithiasis in service; right renal cyst; and low 
back syndrome with scoliosis and spondylosis.  

The veteran was also afforded a special mental status 
evaluation in December 1995, at which time he reported 
recurring episodes beginning about 1968, following the death 
of his daughter.  The veteran indicated that he had been out 
of service for approximately two months and had a new baby 
daughter five months old.  The veteran explained that, one 
evening while the child was crying and difficult to console, 
he began spanking and/or shaking the child; as a result of 
his mistreatment of the child, she sustained injuries from 
which she eventually died.  The veteran was charged with 
involuntary manslaughter and, following his court appearance, 
he was ordered into psychiatric treatment and counseling for 
the following six months.  At the time of his examination, 
the veteran reported recurring nightmares of being beaten and 
abused during his basic training; he stated that he felt that 
a significant portion of his recurring depression was a 
sequela of his alleged abuse while in basic training in the 
military.  Following his mental status evaluation, the 
examiner stated that it appeared the veteran's recurring and 
chronic depression had significant basis with the traumatic 
event which occurred in 1968 with the death of his five-
month-old daughter.  The pertinent diagnosis was major 
depression, recurrent and severe.  

Received in January 1997 were private treatment reports dated 
from June 1970 to April 1982, showing clinical evaluation and 
treatment for several disabilities, including treatment for 
kidney stones.  In June 1970, the veteran was seen for 
complaints of pain in the right flank; the impression was 
renal colic, right.  In August 1972, the veteran was admitted 
to the hospital by his primary physician; the diagnosis was 
situational stress with accompanying depression, agitated.  
During a clinical visit in August 1977, the veteran was 
diagnosed with kidney stones.  The veteran was brought to the 
hospital in December 1977 with complaints of generalized 
backache, and lower abdominal pain associated with nausea and 
vomiting for the past five days prior to admission.  He 
described a sensation of a heavy desire to urinate.  The 
impression was kidney colic.  The veteran was again seen in 
an emergency room in January 1978, with complaints of pain in 
both flanks.  Following a physical evaluation, the pertinent 
diagnosis was bilateral kidney colic.  The veteran was 
admitted to a hospital in December 1978, following his 
involvement in a car accident; he had been complaining of 
pain in his neck since that time.  The impression was 
contusion of the cervical and lumbar spine from accident; and 
anxiety reaction.  In March 1981, the veteran was seen in an 
emergency room when he reported suffering from an old back 
injury dating back to December 1980; he indicated that he had 
reinjured his back.  The diagnosis was back strain, chronic.  
The veteran was again diagnosed with recurrent back strain in 
April 1981.  An X-ray study performed in August 1981 
demonstrated very minimal degenerative arthritic change in 
the mid lumbar level, as well as a transitional vertebra; 
bilateral renal calculi were also seen.  Medical records 
dated in 1982 also revealed findings of bilateral renal 
calculi by IVP.  

Of record is a private treatment report dated in February 
1997, indicating that the veteran was referred to a urology 
clinic for evaluation of a distal right ureteral calculus.  
It was noted that the veteran had a long history of urinary 
calculus disease, and that he had undergone multiple 
operative procedures for stones in Richmond, Virginia.  On 
examination, the abdomen was obese, with numerous scars.  
Testicles were descended, bilaterally, with some tenderness 
to palpation of the right testicle.  The examiner stated that 
he could not palpate any definite masses.  The impression was 
distal right ureteral calculus, bilateral renal calculi, and 
hypertension.  

Received in July 1997 were VA outpatient treatment reports 
dated from February 1992 to February 1993, which show that 
the veteran received clinical evaluation and treatment for 
several disabilities, particularly for hypertension.  During 
a clinical visit in February 1993, it was noted that the 
veteran reported symptoms of low back pain and left leg pain, 
as a result of reinjuring his back in 1991.  The pertinent 
diagnosis included chronic low back pain.  

Private treatment reports dated from October 1984 to October 
1997 reflect that the veteran received ongoing clinical 
evaluation and treatment for several disabilities.  The 
records indicate that the veteran was admitted to a private 
hospital in October 1984 because of back pain and right leg 
pain; it was noted that he had injured his back approximately 
four weeks prior to his admission, and he had persisted in 
having lumbar pain and right leg pain since that time.  It 
was noted that the veteran was treated with a muscle relaxant 
and analgesics.  A lumbar myelogram revealed an extradural 
defect on the left at L5-S1.  The final diagnosis was lumbar 
sprain.  The records indicate that the veteran reinjured his 
back in May 1985.  He was hospitalized in June 1985, at which 
time he was diagnosed with lumbar strain.  A treatment report 
dated in November 1988 indicated that the veteran injured his 
left ankle when he stepped in a hole and fell, injuring his 
back, neck, and left leg; the pertinent diagnosis was sprains 
of the neck, ankle and back.  In January 1992, the veteran 
was seen for complaints of pain; an abdominal ultrasound 
revealed small gallstones in the gallbladder.  The impression 
was cholelithiasis, otherwise negative ultrasound of the 
upper abdomen.  The records also indicate that the veteran 
sustained a work-related injury to the back in July 1991; the 
pertinent diagnosis was low back pain and leg pain.  

Received in June 1998 were VA treatment records dated from 
July 1993 to January 1997, reflecting continued treatment for 
depression.  Clinical findings were previously reported and 
discussed above.  

Of record is a private medical statement from Mitchell D. 
Meyer, M.D., dated in January 1999, indicating that the 
veteran suffered from chronic depression and possible post-
traumatic stress disorder (PTSD).  Dr. Meyer noted that the 
veteran continued to have significant problems with 
depression, which caused him to be almost nonfunctional at 
times.  Received in July 1999 were private treatment reports 
dated from May 1997 to May 1999, which show that the veteran 
received clinical evaluation and treatment for depression and 
kidney stones.  Additional private treatment reports were 
received in March 2000, dated from July 1999 to December 
1999, showing treatment for several disabilities including 
depression, reported to be well-controlled.  





II.  Legal analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (2000).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2000).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between the 
disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet.App. 309, 314 (1993).  

Because two issues in the present appeal do not arise from an 
original claim, but rather come from an attempt to reopen 
claims which were previously denied, the Board must bear in 
mind the important distinctions between those two types of 
claims.  Until very recently, precedent of the United States 
Court of Appeals for Veterans Claims had mandated a three-
step process to be applied in adjudicating an attempt to 
reopen a previously denied claim.  See Elkins v. West, 
12 Vet.App. 209 (1999) (en banc), interpreting and applying 
the decision of the U.S. Court of Appeals for the Federal 
Circuit in Hodge v. West, supra.  The procedure therein 
required was - first, it had to be determined whether the 
appellant had presented new and material evidence under 38 
C.F.R. § 3.156(a); second, after the claim was reopened, it 
had to be determined whether, based upon all the evidence of 
record, the claim, as reopened, was well grounded; third, if 
the claim was well grounded, the merits of the claim had to 
be addressed and, if ripe for decision, adjudicated.  Winters 
v. West, 12 Vet.App. 203, 206 (1999) (en banc), vacated on 
other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed.Cir. 2000).

That recent caselaw had overturned previous precedent holding 
that the Secretary of Veterans Affairs, and, on appeal, the 
Board, were required to perform a two-step analysis when a 
claimant sought to reopen a claim based upon new evidence.  
First, it was to be determined whether the evidence was "new 
and material," and then, if the Board determined that the 
claimant had produced new and material evidence, the claim 
was reopened and the Board evaluated the merits of the 
veteran's claim in light of all the evidence, both old and 
new.  See Manio v. Derwinski, 1 Vet.App. 144 (1991).  Whether 
the new evidence was "material" turned essentially upon the 
reasonable possibility that, when viewed in the context of 
all the evidence, it would change the outcome.  Colvin v. 
Derwinski, 1 Vet.App. 171, 174 (1991).

In addition, the law has long been clear that "the Board 
does not have jurisdiction to consider a claim which [has 
been] previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, 
it must so find."  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet.App. 1 
(1995).

The United States Congress has recently passed, and the 
President has signed into law, legislation repealing the 
requirement that a claim must be well grounded.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2097-98 (2000).  That statute, enacted 
on November 9, 2000, contains a number of new provisions 
pertaining to claims development procedures, including 
assistance to be provided to claimants by the RO, 
notification as to evidentiary requirements, and the 
obtaining of medical examinations and opinions to attempt to 
establish service connection.  Of significance in the present 
matter, however, is language in the new statute which 
provides:

RULE WITH RESPECT TO DISALLOWED CLAIMS. -- Nothing 
in this section shall be construed to require the 
Secretary to reopen a claim that has been 
disallowed except when new and material evidence 
is presented or secured, as described in section 
5108 of this title.

Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
(to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Clearly, therefore, to whatever extent the new legislation 
has changed the approach to developing evidence in claims, it 
has not modified the longstanding requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.

Thus, it is necessary that this aspect of the case be 
adjudicated, initially, on the issue of whether new and 
material evidence is of record to reopen the previously 
denied claims of service connection for kidney stones and 
depression.  We now know that, under the VCAA, cited above, 
well-groundedness following the reopening of a claim is a 
moot point.  If it is determined that new and material 
evidence has been presented under 38 C.F.R. § 3.156(a), and 
the veteran's claim is reopened, barring a need for any 
further development, a merits analysis must then be 
undertaken.  

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, 203 F.3d 1343, 1346 (Fed. Cir. 2000) ("nothing in 
Hodge suggests that the understanding of "newness" as 
embodied in the first prong of the Colvin test is inadequate 
or in conflict with the regulatory definition of new and 
material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Therefore, 
the evidence which must be considered at this time, in 
connection with the veteran's attempt to reopen his claims of 
service connection for kidney stones and depression, is that 
which has been submitted since the RO's February 1996 
decision.  



A.  New and material evidence - service connection for kidney 
stones

In this case, as previously discussed, the RO denied service 
connection for kidney stones in a February 1996 decision.  In 
making its decision, the RO found that the first evidence of 
kidney stones was in August 1987, approximately 19 years 
after the veteran's discharge from military service, and no 
medical evidence had been submitted to show that the kidney 
stones were related to service.  The evidence received since 
the February 1996 RO rating decision regarding a service 
connection claim for kidney stones have been reported and 
discussed above.  

The evidence received subsequent to February 1996 consists of 
substantial private treatment reports and VA medical records.  
These records reveal treatment for several disabilities, 
including nephrolithiasis, as well as other unrelated 
disorders.  The evidence is arguably "new," insofar as 
those medical records were not of record at the time of the 
February 1996 rating action and they reflect treatment for 
kidney stones in June 1970, earlier than previously 
documented.  However, the additional evidence is not 
"material" because it does not contain a competent expert 
opinion relating kidney stones, initially diagnosed two years 
after the veteran's discharge from service, with any in-
service treatment, event, or complaint.  In this regard, the 
Board notes that the veteran is not qualified to make that 
medical connection.  See Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

Therefore, even accepting the recently proffered evidence as 
"new" in the sense that it had not previously been 
associated with the veteran's claims folder, it is not 
material to the issue at hand in this case, specifically, the 
incurrence, or aggravation of kidney stones during service.  
The veteran's allegations essentially reiterate contentions 
which were considered in the previous denial, and the 
additional medical evidence provides no basis to relate the 
presence of kidney stones to service or any incident therein.  

As none of the evidence added to the record since the RO's 
February 1996 rating decision, either by itself or in the 
context of all the evidence, both old and new, provides 
evidence of a nexus between any disease or injury during 
service and a current kidney disability, specifically 
nephrolithiasis, the Board concludes the additional evidence 
does not constitute new and material evidence sufficient to 
reopen the claim for service connection for kidney stones.  
Therefore, the February 1996 decision remains final, and the 
claim is not reopened.  

We recognize that VA has a duty, under 38 U.S.C.A. § 5103(a) 
(West 1991), Public Law No. 106-475, § 4, 114 Stat. 2096, 
2096-97 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5103(a)); to advise a claimant of the evidence needed to 
complete his claim for benefits, where the claimant has 
identified evidence which may prove to be new and material 
but has not yet been submitted.  See Graves v. Brown, 8 Vet. 
App. 522, 525 (1995).  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995).  Here, the RO fulfilled 
this obligation in its rating decision and the statement of 
the case and supplements thereto, which explained that new 
and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.

B.  New and material evidence - service connection for 
depression

The Board finds that new and material evidence has not been 
presented to reopen the claim of service connection for 
depression.  The additional evidence, as described above, is 
"new," in the sense that it was not previously considered; 
however, when considered by itself, or with evidence 
previously submitted, it is not so significant that it must 
be considered to fairly decide the merits of this claim.  38 
C.F.R. § 3.156 (a) (2000).  Significantly, the newly 
submitted medical evidence simply shows that the veteran has 
been, and is currently diagnosed as suffering from major 
depression, a diagnosis which was also documented in the 
evidence of record at the time of the February 1996 decision.  
This evidence does not, however, demonstrate that the 
veteran's depression is, in any way, related to service.  
Finally, the Board points out that any lay statements made by 
the veteran to the effect that he suffers from a nervous 
disorder as a result of his service are not sufficient to 
reopen a claim under 38 U.S.C.A. § 5108 (West 1991).  See 
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  See also 
Espiritu, Routen, supra.

In view of the foregoing, the Board must conclude that none 
of the evidence received subsequent to the RO's February 1996 
decision, when viewed either alone or in light of the 
evidence previously of record, tends to indicate that any 
nervous disorder, to include the veteran's current major 
depression, was either incurred or aggravated during his 
period of active duty service, or became manifest to a 
compensable degree - or at all - within one year after his 
service.  As such, none of the evidence is new and material 
for the purpose of reopening the claim.  The Board is aware 
of no circumstances in this matter that would put VA on 
notice of the existence of any additional relevant evidence 
that, if obtained, would provide a basis to reopen the claim.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997); 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
Furthermore, the Board finds that the duty to inform the 
veteran of the evidence elements necessary to complete his 
application to reopen his claim for service connection for 
depression has been met.  Id; 38 U.S.C.A. § 5103 (West 1991), 
see also VCAA, supra; Graves v. Brown, supra.  

C.  Service connection - back disorder

As indicated above, an award of service connection requires 
that the facts, as shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred during service, or was due to an incident of 
service.  Such a determination requires a finding of a 
current disability which is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet.App. 141, 
143 (1992).  

The record indicates that the veteran was treated for back 
complaints during active service, but there is nothing to 
indicate that these complaints were chronic in nature, and it 
appears that they had resolved by the time of his separation 
in October 1968, at which time an examination was negative 
for any complaints or findings of a back disorder.  Private 
treatment reports reflect that many intercurrent injuries, 
including an automobile accident in December 1978, and on-
the-job injuries in February 1981, September 1984, and in 
1991, may have triggered the veteran's current complaints.

In any event, the subsequent onset of the currently diagnosed 
back disorders, spondylosis and a disc disorder, is too 
remote to attribute to the veteran's active service.  
Further, a review of the post-service medical evidence does 
not reveal any competent medical evidence establishing a 
nexus between the current back disorder and service.  As 
noted above, the records clearly indicate that the veteran's 
back disorder originated in post-service industrial 
accidents.  In sum, there is no competent medical evidence of 
record which establishes a nexus between the present back 
disorder and service.

Although the veteran currently asserts that he has a back 
disorder which originated with an injury to his back during 
service, there is no supporting medical evidence to 
substantiate his claim.  Watson, supra, at 314.  It is clear, 
from extensive precedent, that neither the veteran nor the 
Board is competent to render a medical opinion linking 
present disability to an acute injury in service many years 
ago.  See Espiritu, Routen, supra.  We have carefully 
reviewed the entire record in this case; however, the Board 
does not find the evidence to be so evenly balanced that 
there is any doubt as to any material issue.  38 U.S.C.A. 
§ 5107(West 1991), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 
2098-99 (2000) (to be codified as amended at 38 U.S.C.A. 
§ 5107).  Therefore, the veteran's claim for service 
connection for a back disorder must be denied.  


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for kidney stones, the appeal 
is denied.  

New and material evidence not having been submitted to reopen 
a claim for service connection for depression, the appeal is 
denied.  

Entitlement to service connection for a back disorder is 
denied.  

REMAND

Regarding the veteran's claim seeking an increased evaluation 
for a laceration scar of the fifth digit of the left hand, 
the Board observes that the disability has been assigned a 
noncompensable evaluation under 38 C.F.R. Part 4, Diagnostic 
Code 7805 (2000).  We further note that, while the veteran 
was afforded a VA examination in December 1995, descriptions 
of the extent of the scarring, to include exact measurements 
of the service-connected scar of the left fifth finger, was 
not indicated.  In addition, there was no indication of 
whether the veteran's range of motion of the left fifth was 
tested; the examiner simply reported that the hands and 
wrists had normal range of motion.  Thus, the Board is unable 
to properly evaluate the veteran's disability pursuant to 
Diagnostic Code 7805 (1999) on the basis of the examination 
report.  

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2.  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  38 C.F.R. § 4.40 requires 
consideration of functional disability due to pain and 
weakness.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet.App. at 594.  

The duty to assist a veteran as provided for in 38 U.S.C.A. 
§ 5107(a) has been interpreted to require providing the 
veteran with a VA examination that takes into account the 
records of prior medical treatment.  Green v. Derwinski, 1 
Vet.App. 121 (1991).  This is to ensure that the evaluation 
of a disability is a fully informed one.  Thus, a current VA 
examination should be afforded, and the examiner should 
perform all indicated diagnostic tests and review all recent 
treatment records.  

The Board further notes that, in a statement dated in 
February 1997, the veteran indicated that he had received 
treatment for his service-connected left hand disorder at the 
VA Medical Center (VAMC) in Mountain Home.  Review of the 
record does not reflect that those records of recent VA 
treatment were obtained.  We note that VA medical records are 
deemed to be constructively of record in proceedings before 
the Board.  Bell v. Derwinski, 2 Vet.App. 611 (1992).  The VA 
outpatient treatment records must be associated with the file 
before further review of the veteran's claim may be 
undertaken.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
residuals of laceration of the left fifth 
finger, and to furnish signed 
authorizations for release to VA of private 
medical records in connection with each 
non-VA source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records prepared 
at the Mountain Home VAMC (not already in 
the claims folder) should then be 
requested.  Even if there is no response 
from the veteran, all recent VA medical 
records of treatment of the veteran's left 
hand not currently in the claims file 
should be secured.

2.  The RO should schedule the veteran for 
VA examination, in order to determine the 
present nature and severity of his service-
connected laceration scar of the fifth 
digit of the left hand.  All indicated 
tests and studies should be accomplished.  
The claims folder, to include a copy of 
this Remand, must be made available to the 
examiner(s) for review prior to the 
examination.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings.  The examiner should 
specifically report active and passive 
ranges of motion of the left fifth digit.  
The examiner is requested to specifically 
address whether the veteran's service-
connected scar residuals are indicative of 
poorly nourished scars with repeated 
ulcerations and/or superficial tender and 
painful scars.  The examiner should also 
indicate whether any left fifth finger 
scarring is tender or painful on objective 
demonstration, and whether any scarring of 
the fifth digit of the left hand affects 
any functioning of the left hand and, if 
so, what part is or what parts are 
affected.  The rationale for any conclusion 
reached should be stated in full.  

3.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination report.  If 
the examination report does not include 
fully detailed descriptions of pathology or 
adequate responses to the specific opinions 
requested, the report must be returned for 
corrective action.  38 C.F.R. § 4.2.  
Stegall v. West, 11 Vet.App. 268 (1998).  

4.  Thereafter, the RO should again review 
the record and readjudicate the veteran's 
claim.  Due consideration should be given 
to the provisions of 38 C.F.R. §§ 4.40, 
4.45, as those regulations relate to the 
claim for an increased rating for the fifth 
digit on the left hand.  If the 
determination remains adverse to the 
veteran, both he and his representative 
should be furnished a supplemental 
statement of the case which summarizes the 
pertinent evidence and all applicable laws 
and regulations, and reflects detailed 
reasons and bases for the decision.  They 
should then be afforded the applicable time 
period in which to respond.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran unless he receives further notice.  By this 
REMAND the Board intimates no opinion, either legal or 
factual, as to the ultimate determination warranted in this 
case.  The purposes of this REMAND are to further develop the 
record and to accord the veteran due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

 



